

Exhibit 10.1
COMMON STOCK PURCHASE AGREEMENT


AGREEMENT entered into as of the 2nd day of November, 2010, by and between SRKP
23, Inc., a Delaware corporation with an address at 4737 North Ocean Drive,
Suite 207, Lauderdale by the Sea, FL 33308 (the “Company”) and [PURCHASER NAME
AND ADDRESS] (the “Purchaser”).


WHEREAS, the Purchaser desires to purchase, and the Company desires to sell, an
aggregate of 496,988 (the “Shares”) of the Company’s common stock, par value
$.0001 per share (the “Common Stock”) upon the terms and conditions hereof.


NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the Purchaser and the Company hereby agree as follows:


SECTION 1:  SALE OF THE SHARES


1.1 Sale of the Shares.  Subject to the terms and conditions hereof, the Company
will sell and deliver to the Purchaser and the Purchaser will purchase from the
Company, upon the execution and delivery hereof, the Shares for a per share
purchase price equal to $0.0007046 (the “Purchase Price”).


1.2  Repurchase Option. For a period of one year from the date of this Agreement
(the “Repurchase Period”), the Company shall have an irrevocable, exclusive
option, but not the obligation, to repurchase all or any portion of the Shares
(the "Repurchase Option").  The Repurchase Option shall be exercisable at a
price equal to the sum of (a) the Purchase Price and (b) any additional cash
contributions to capital made by the Purchaser (the "Repurchase Price"). The
Repurchase Option shall be exercisable by the Company, at any time, by
delivering written notice (the “Repurchase Notice”) to the Purchaser of its
election to exercise its Repurchase Option. The Repurchase Notice shall provide
(i) that the Company is exercising its Repurchase Option in connection with this
Agreement; (ii) the number of Shares the Company is repurchasing (the
“Repurchased Shares”) and (iii) the aggregate Repurchase Price to be paid for
the Repurchased Shares.  The Repurchase Notice shall be accompanied by a check
made out in the name of the Purchaser, or other immediately available funds, for
an amount equal to the Repurchase Price. Upon delivery of the Repurchase Notice
and the Repurchase Price, the Shares so repurchased and all rights and interests
therein or relating thereto shall be deemed canceled and the Company shall have
the right to retain and transfer to its own name the Repurchased Shares. The
Repurchase Option set forth in this Section may be assigned by the Company in
whole or in part in its sole discretion. If at any time during the Repurchase
Period, the Company consummates (a) a merger or other business combination with
an operating business or (b) a transaction pursuant to which the Company ceases
to be a “shell company,” as defined by Rule 12b-2 under the Securities Exchange
Act of 1934, as amended and a “blank check company,” as defined by Rule 419 of
the Securities Act of 1933, as amended, the Repurchase Option shall terminate
thereupon.

 
1

--------------------------------------------------------------------------------

 

SECTION 2:  CLOSING DATE; DELIVERY


2.1  Closing Date.  The closing of the purchase and sale of the Shares hereunder
(the “Closing”) shall be held immediately following the execution and delivery
of this Agreement.


2.2  Delivery at Closing. At the Closing, the Company will deliver to the
Purchaser a stock certificate registered in the Purchaser’s name, representing
the number of Shares to be purchased by Purchaser hereunder, against payment of
the purchase price therefore as indicated above.


SECTION 3: REPRESENTATIONS AND WARRANTIES OF PURCHASER


The undersigned Purchaser hereby represents and warrants to the Company as
follows:


3.1  Transfer of Shares.  The Shares have not been registered under the
Securities Act and cannot be sold or otherwise transferred without an effective
registration or an exemption therefrom, and as of the date of this Agreement,
may not be sold pursuant to the exemptions provided by Section 4(1) of the
Securities Act in accordance with the letter from Richard K. Wulff, Chief of the
Office of Small Business Policy of the Securities and Exchange Commission’s
Division of Corporation Finance, to Ken Worm of NASD Regulation, Inc., dated
January 21, 2000.


3.2  Experience. The undersigned has such knowledge and experience in financial
and business matters that the undersigned is capable of evaluating the merits
and risks of investment in the Company and of making an informed investment
decision.  The undersigned has adequate means of providing for the undersigned's
current needs and possible future contingencies and the undersigned has no need,
and anticipates no need in the foreseeable future, to sell the Shares for which
the undersigned subscribes.  The undersigned is able to bear the economic risks
of this investment and, consequently, without limiting the generality of the
foregoing, the undersigned is able to hold the Shares for an indefinite period
of time and has sufficient net worth to sustain a loss of the undersigned's
entire investment in the Company in the event such loss should occur. Except as
otherwise indicated herein, the undersigned is the sole party in interest as to
its investment in the Company, and it is acquiring the Shares solely for
investment for the undersigned's own account and has no present agreement,
understanding or arrangement to subdivide, sell, assign, transfer or otherwise
dispose of all or any part of the Shares subscribed for to any other person.


3.3  Investment; Access to Data.  The undersigned has carefully reviewed and
understands the risks of, and other considerations relating to, a purchase of
the Common Stock and an investment in the Company. The undersigned has been
furnished materials relating to the Company, the private placement of the Common
Stock or anything else that it has requested and has been afforded the
opportunity to ask questions and receive answers concerning the terms and
conditions of the offering and obtain any additional information which the
Company possesses or can acquire without unreasonable effort or
expense.  Representatives of the Company have answered all inquiries that the
undersigned has made of them concerning the Company, or any other matters
relating to the formation and operation of the Company and the offering and sale
of the Common Stock. The undersigned has not been furnished any offering
literature other than the materials that the Company may have provided at the
request of the undersigned; and the undersigned has relied only on such
information furnished or made available to the undersigned by the Company as
described in this Section. The undersigned is acquiring the Shares for
investment for the undersigned's own account, not as a nominee or agent and not
with the view to, or for resale in connection with, any distribution
thereof.  The undersigned acknowledges that the Company is a start-up company
with no current operations, assets or operating history, which may possibly
cause a loss of Purchaser’s entire investment in the Company.

 
2

--------------------------------------------------------------------------------

 

3.4  Authorization.  (a) This Agreement, upon execution and delivery thereof,
will be a valid and binding obligation of Purchaser, enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization and
moratorium laws and other laws of general application affecting enforcement of
creditors' rights generally.


(b)  The execution, delivery and performance by Purchaser of this Agreement and
compliance therewith and the purchase and sale of the Shares will not result in
a violation of and will not conflict with, or result in a breach of, any of the
terms of, or constitute a default under, any provision of state or Federal law
to which Purchaser is subject, or any mortgage, indenture, agreement,
instrument, judgment, decree, order, rule or regulation or other restriction to
which the Purchaser is a party or by which the undersigned Purchaser is bound,
or result in the creation of any mortgage, pledge, lien, encumbrance or charge
upon any of the properties or assets of Purchaser pursuant to any such term.


3.5  Accredited Investor.  Purchaser is an accredited investor as defined in
Rule 501(a) of Regulation D under the Securities Act of 1933, as amended and has
executed the statement of accredited investor annexed hereto as Exhibit A.


SECTION 4:  MISCELLANEOUS


4.1  Governing Law.  This Agreement shall be governed in all respects by the
laws of the State of Delaware, without regard to conflicts of laws principles
thereof.


4.2 Survival.  The terms, conditions and agreements made herein shall survive
the Closing.


4.3 Notice.  All notices provided for in this Agreement shall be in writing
signed by the party giving such notice, and delivered personally or sent by
overnight courier, mail or messenger against receipt thereof or sent by
registered or certified mail, or by facsimile transmission or similar means of
communication. Notices shall be deemed to have been received on the date of
personal delivery or telecopy or attempted delivery.  Notice shall be delivered
to the parties at the following addresses:
 

  
If to the Company:
SRKP 23, Inc.

4737 North Ocean Drive,
Suite 207
Lauderdale by the Sea, FL 33308
Attn: Tony Pintsopoulos
 

  
With a copy to:
Richardson & Patel LLP

420 Lexington Avenue, Suite 2620
New York, NY 10170
Attention: David N. Feldman, Esq.
 

  
If to Purchaser:
[PURCHASER NAME AND ADDRESS]



Either party may, by like notice, change the address, person or telecopier
number to which notice shall be sent.

 
3

--------------------------------------------------------------------------------

 

4.4  Successors and Assigns.  Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto.


4.5  Entire Agreement; Amendment; Waiver.  This Agreement constitutes the entire
and full understanding and agreement between the parties with regard to the
subject matter hereof.  Neither this Agreement nor any term hereof may be
amended, waived, discharged or terminated, except by a written instrument signed
by all the parties hereto.


4.6  Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together,
shall constitute one instrument.


[The remainder of this page has been intentionally left blank.]

 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have hereunto set their hands as of the day
and year first above written.


SRKP 23, INC.
 
By: 
   
 
Richard A. Rappaport
 
CEO and Chairman
 
PURCHASER
 
By: 
  
Name:
Title:


 
5

--------------------------------------------------------------------------------

 

Exhibit A


STATEMENT OF ACCREDITED INVESTOR


To:
SRKP 23, Inc. (the “Company”)



Ladies and Gentlemen:


The undersigned hereby refers to the Securities Purchase Agreement executed and
delivered to the Company by the undersigned as of the date hereof.  In
connection with the subscription thereunder by the undersigned to purchase
securities of the Company, the undersigned hereby represents and warrants that
such individual or entity meets at least one of the tests listed below for an
“accredited investor” (as such term is defined under Regulation D promulgated
pursuant to the Securities Act of 1933, as amended).


“Accredited Investors” are accorded special status under the federal securities
laws. Individuals who hold certain positions with an issuer or its affiliates,
or who have certain minimum individual income or certain minimum net worth (each
as described below) may qualify as Accredited Investors.  Partnerships,
corporations or other entities may qualify as Accredited Investors if they
fulfill certain financial and other standards, or if all of their equity owners
have incomes and/or net worth which qualify them individually as Accredited
Investors, and trusts may qualify as Accredited Investors if they meet certain
financial and other tests (as described below).


You may qualify as an Accredited Investor under Regulation D promulgated under
the Securities Act of 1933 (the “1933 Act”) if you meet any of the following
tests (please check all that apply):


¨
The undersigned is an individual who is a director or executive officer of the
Company.  An “executive officer” is the president, a vice president in charge of
a principal business unit, division or function (such as sales, administration
or finance), any other officer who performs a policy making function or any
other person who performs similar policy making functions for the Company.



¨
The undersigned is an individual that (1) had individual income of more than
$200,000 in each of the two most recent fiscal years and reasonably expects to
have individual income in excess of $200,000 in the current year, or (2) had
joint income together with the undersigned’s spouse in excess of $300,000 in
each of the two most recent fiscal years and reasonably expects to have joint
income in excess of $300,000 in the current year.  “Income” means adjusted gross
income, as reported for federal income tax purposes, increased by the following
amounts:  (i) any tax exempt interest income under Section 103 of the Internal
Revenue Code (the “Code”) received, (ii) any losses claimed as a limited partner
in a limited partnership as reported on Schedule E of Form 1040, (iii) any
deduction claimed for depletion under Section 611 of the Code or (iv) any amount
by which income has been reduced in arriving at adjusted gross income pursuant
to the provisions of Section 1202 of the Code.  In determining personal income,
however, unrealized capital gains should not be included.



¨
The undersigned is an individual with individual net worth, or combined net
worth together with the undersigned’s spouse, in excess of $1,000,000.  “Net
worth” means the excess of total assets at fair market value over total
liabilities, excluding principal home.



o
The undersigned is a Trust with total assets in excess of $5,000,000, was not
formed for the specific purpose of acquiring securities of the Company, and the
purchase of the securities is directed by a person with such knowledge and
experience in financial and business matters that he is capable of evaluating
the risks and merits of the prospective investment in such securities.


 
6

--------------------------------------------------------------------------------

 

¨
The undersigned is a corporation, partnership, limited liability company or
limited liability partnership that has total assets in excess of $5,000,000 and
was not formed for the specific purpose of acquiring securities of the Company.



¨
The undersigned is an entity in which all of its equity owners are “accredited
investors”.



Dated: _______________, 2010



 
Very truly yours,
     
[NAME OF PURCHASER]
     
By: 
   
 
Name:
 
Title:


 
7

--------------------------------------------------------------------------------

 